UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 24, 2009 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana 1-15759 72-1445282 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana 1-05663 72-0244480 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Appointment of Darren Olagues as Chief Financial Officer On April 24, 2009, the Board of Directors of Cleco Corporation (the “Company” or “Cleco”) and the Board of Managers of Cleco Power LLC (“Cleco Power”) appointed Darren J. Olagues as the new Senior Vice President and Chief Financial Officer (“CFO”) of the Company and Cleco Power, respectively, effective May 7, 2009.Effective May 7, 2009, interim CFO Russell Davis will serve as Vice President - Investor Relations and Chief Accounting Officer after serving as interim CFO since May 31, 2008. Mr. Olagues, who is 38, has been serving as Senior Vice President of Cleco Midstream Resources LLC, the Company’s competitive wholesale generation business, since joining Cleco in July 2007.Prior to joining Cleco, Mr. Olagues was vice president of asset management and development for Exelon Power (“Exelon”) from November 2006 to July 2007 and served as Exelon’s director of corporate development from March 2005 to October 2006. He also served as senior vice president and CFO of Sithe Energies from October 2002 to February 2005. On July 30, 2007, the Company entered into an Executive Employment Agreement with Mr. Olagues (the “Agreement”).In connection with his new position, the Compensation Committee of the Board of Directors approved an increase in his annualized base salary to $270,000, representing a 16.5% increase from his prior base salary, and a target Annual Incentive Plan (“Incentive Bonus”) award level of 45% of his new annualized base salary.In addition, the Board of Directors granted Mr. Olagues 2,352 shares of restricted Cleco common stock, the restrictions on which will lapse on April 23, 2012, if Mr. Olagues remains employed by the Company on such date.Mr. Olagues is also eligible to participate in the Company’s Supplemental Executive Retirement Plan.Mr. Olagues’ base salary, annual cash bonus and participation in the Company’s Long-Term Incentive Compensation Plan (the “LTIP”) will be reviewed at least annually by the Compensation Committee of the Board of Directors. If Mr. Olagues’ employment is terminated by the Company without Cause, he will receive (a) Base Compensation payable through the initial term of his Agreement, or July 30, 2010 and (b) his Incentive Bonus payable in the target amount for the year in which the termination occurs.In addition, at his written request, the Company shall, pursuant to certain conditions, purchase his principal residence and pay or reimburse him for the cost of relocation.Also, the Company shall, pursuant to certain conditions, pay the continuation coverage premium if Mr.
